THE STATE OF SOUTH CAROLINA 

                        In The Supreme Court 


            In the Matter of Thomas Ryan Phillips, Respondent

            Appellate Case No. 2015-000969


                              Opinion No. 27566 

                  Heard August 5, 2015 – Filed August 26, 2015 



                             PUBLIC REPRIMAND


            Lesley M. Coggiola, Disciplinary Counsel, and William
            C. Campbell, Assistant Disciplinary Counsel, both of
            Columbia, for Office of Disciplinary Counsel.

            Harvey M. Watson, III, Esquire, of Ballard & Watson, of
            West Columbia, for Respondent.



PER CURIAM: In this attorney disciplinary matter, respondent and the Office
of Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by
Consent (Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary
Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court
Rules (SCACR). In the Agreement, respondent admits misconduct and consents to
the imposition of an admonition or public reprimand. In addition, respondent
agrees to pay the costs incurred in the investigation and prosecution of this matter
by ODC and the Commission on Lawyer Conduct (the Commission) within thirty
(30) days of the imposition of discipline and to complete the Legal Ethics and
Practice Program Ethics School, Trust Account School and Advertising School
within six (6) months of the imposition of a sanction. We accept the Agreement,
issue a public reprimand, and impose conditions as stated hereafter in this opinion.
The facts, as set forth in the Agreement, are as follows.
                                       Facts

Respondent admits he engaged in a sexual relationship with Client while
representing her in a divorce proceeding. Respondent maintains, however, he gave
Client competent and diligent representation and the relationship did not impact the
representation. Respondent counseled Client as to her options and the possible
consequences and risks associated with the options. Client was adamant in her
demands that her husband only have restricted visitation with their child and that
she wanted to be divorced from her husband.

The divorce action was filed on Client's behalf alleging husband's habitual
drunkenness as grounds for the divorce. The divorce was granted to Client on
those grounds. Husband was granted very restricted visitation with the child based
on his continued alcohol abuse. Alimony was not sought by Client as she earned
considerably more than her husband. Alimony was barred as to the husband as he
could not deny his contribution to the breakup of the marriage.

Respondent and Client ended the physical aspects of their relationship not long
after the final decree was issued in July 2011. Respondent and Client
communicated after the physical relationship ended as respondent answered
Client's questions regarding the wording or application of the final divorce decree.

Sometime later, Client, represented by new counsel, brought another action against
her now ex-husband to terminate his parental rights based on his continued abuse
of alcohol and the threat he posed to the child. Although he did not represent
Client, respondent admittedly became involved in the case when Client was
presented with a crisis1 and Client's new counsel was out of town and unavailable.
Respondent's only involvement in this action consisted of counseling Client during
the crisis.

ODC asserts respondent fully cooperated in its investigation of this matter, that he
showed genuine remorse and fully admitted responsibility for his actions, and that
his representation of Client was not adversely affected by his misconduct.




1
 The crisis occurred when Client's ex-husband made persistent calls to Client
threatening to injure himself over her latest domestic action.
                                        Law

Respondent admits that by his conduct he has violated the following provisions of
the Rules of Professional Conduct, Rule 407, SCACR: Rule 1.8(m) (lawyer shall
not have sexual relations with client when client is in vulnerable condition or
otherwise subject to control or undue influence of lawyer, when such relations
could have harmful or prejudicial effect upon the interests of client, or when sexual
relations might adversely affect lawyer’s representation of client) and Rule 8.4(e)
(it is professional misconduct for lawyer to engage in conduct prejudicial to
administration of justice).

Respondent also admits he has violated the following Rules for Lawyer
Disciplinary Enforcement, Rule 413, SCACR: Rule 7(A)(1) (it shall be ground for
discipline for lawyer to violate Rules of Professional Conduct).

                                    Conclusion

We find respondent's misconduct warrants a public reprimand. Accordingly, we
accept the Agreement and publicly reprimand respondent for his misconduct.
Within thirty (30) days of the date of this opinion, respondent shall pay the costs
incurred in the investigation and prosecution of this matter by ODC and the
Commission. Within six (6) months of the date of this opinion, respondent shall
attend and complete the Legal Ethics and Practice Program Ethics School, Trust
Account School, and Advertising School and, no later than ten (10) days after the
completion of the programs, submit proof of completion to the Commission.

PUBLIC REPRIMAND.

TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ.,
concur.